Citation Nr: 0601599	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 12, 2003, for 
the grant of a 100  percent schedular rating for 
schizophrenic disorder, residual type with depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from April 1970 to November 
1971 and from February 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 1999, the RO confirmed and continued a 30 percent 
disability evaluation for schizophrenic disorder, residual 
type; and denied entitlement to a TDIU.  The Board granted a 
100 percent evaluation in a July 2003 decision.  In an 
October 2003 rating action the RO effectuated the 100 percent 
evaluation effective May12, 2003.  The veteran appealed the 
effective date assigned for the 100 percent evaluation.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected schizophrenia was received on October 9, 
1998.

2.  In July 2003, the Board granted a 100 percent evaluation 
for schizophrenia. 

3.  In October 2003, the RO increased the 30 percent rating 
in effect for schizophrenia to 100 percent, effective from 
May 12, 2003.

4.  The evidence shows that the increase in schizophrenia was 
first ascertainable on August 31, 2001.




CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
August 31, 2001, and no earlier, for the assignment of a 100 
percent rating are met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 Part 4, Diagnostic Code 9204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  The content of this notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board notes that while the veteran was not 
specifically provided with the notice contemplated under 38 
U.S.C.A. § 5103(a) with respect to the earlier effective date 
issue, he was provided with 38 U.S.C.A. § 5103(a)-compliant 
notice with respect to the claim for a higher rating which 
ultimately led to the instant appeal.  The Board therefore 
finds that further notice under 38 U.S.C.A. § 5103(a) is not 
required.  See VAOPGCPREC 8-2003.

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Service connection is currently in effect for schizophrenia, 
rated as 100 percent disabling.

Based on service medical history and VA examination, service 
connection for schizophrenia was granted in an April 1981 
rating action.  A 30 percent evaluation was assigned, 
effective from March 1980.  

The RO received a claim for increased disability evaluation 
for schizophrenia in April 1996.  In November 1996, the RO 
denied an increased rating.  The veteran did not appeal this 
decision.

The RO received a claim for increased disability in October 
1998.  

A VA examination was conducted in August 1999.  His past 
medical history indicated that he was last hospitalized in 
1995 for unrelated disorders and had been discharged from an 
Alcohol Dependence Treatment Program in 1996.  He was alert, 
aware of the interview situation and was in full contact with 
reality.  Affect was blunted and the mood was sullen.  He was 
well oriented in person, place, and time. His memory was 
adequate, his judgment was fair and his insight was poor.  
The diagnoses were alcohol dependence, under partial control 
and schizophrenic disorder, residual type, depressed.  The 
Global Assessment of Functioning (GAF) score assigned for the 
schizophrenic disorder was 60.

At a personal hearing in May 2000 the veteran's spouse 
testified as to his daily activities, his relationship with 
his neighbors and relatives, his cessation of drinking 
alcohol and treatment for a relapse, symptoms that she had 
observed and his psychiatric treatment.  The veteran's 
representative noted that he had been in receipt of Social 
Security Administration (SSA) benefits since 1982.

VA outpatient treatment records submitted at the hearing show 
that in April 1999 the veteran sought treatment for multiple 
complaints to include insomnia and isolation.  The diagnoses 
included history of alcohol dependence, apparently in 
abstinence for two months, and depressive disorder, not 
otherwise specified.  He was seen periodically in the Mental 
Health Center.

VA outpatient treatment records show that the veteran was 
hospitalized in January 2000 due to heavy alcohol intake with 
a change in personality.  He complained of memory changes, 
hearing voices and seeing shadows.  He mentioned 
re-experiencing Vietnam events and spontaneously narrated 
these events.  He was admitted to prevent further 
deterioration of his condition.  He was diagnosed with 
alcohol dependence, continuous; alcohol induced mood disorder 
and nicotine dependence.  The GAF score was 50.  

A VA examination was conducted in May 2000.  It was noted 
that his last admission was in January 2000 for a recurrence 
of his drinking problem.  He was followed as an outpatient 
and attended an alcoholics anonymous program.  He worked for 
sometime in construction but did not specify the last time he 
worked.  He stated that he had not been drinking since he was 
discharged from the hospital.  The veteran complained of not 
sleeping adequately even with medication.  He was inactive 
during the day.  The veteran was rather angry and not 
spontaneous during the interview.  His answers were short, 
unelaborated and very superficial.  He mentioned seeing 
shadows but was not actively delusional or hallucinating.  He 
was not actively suicidal but was described as becoming 
aggressive and showing marked changes in his behavior when 
under the effects of alcohol.

The veteran reported being basically isolated and withdrawn.  
His displayed affect was blunted and mood was sullen.  He was 
oriented in person, place, and time.  He had memory trouble 
for certain details.  The diagnosis was alcohol dependence in 
alleged remission and schizophrenic disorder residual type, 
with some depression.  The GAF score for the schizophrenic 
disorder was 60.

Of record, are VA outpatient records that date between 
February and July 2000.  In February, the veteran was seen in 
Mental Health Clinic.  He reported abstinence but was having 
problems sleeping.  He was referred for psychiatric 
evaluation.  In June 2000, the veteran began group therapy 
for alcohol dependence.  The intake diagnosis was alcohol 
dependence (probable continuous) and dementia.  The GAF score 
was 45.  

The record contains SSA records that included VA and private 
medical treatment records.  A private psychiatric evaluation 
in August 2001 for SSA noted the history of his illness as 
reported by the veteran.  He complained of hearing voices, 
having hallucinations and insomnia.  He described his daily 
activities and stated that he did not have much to do with 
his wife and children or with his neighbors.

Clinical findings at the August 31, 2001, evaluation were 
that his affect was inappropriate, he appeared calm, his mood 
was moderately depressed and he did not cry during interview.  
His speech was not spontaneous but coherent.  He appeared to 
be preoccupied in his thought processes, and showed no 
interest in the interview.

He believed people talked and laughed about him.  He admitted 
to having auditory and visual hallucinations.  He was 
oriented to person and place and disoriented as to time.  His 
memory was somewhat impaired as to recent, immediate, and 
remote events.  His judgment and reasoning were impaired.  
His attention, concentration and retention were greatly 
diminished.  

The diagnosis was schizophrenic disorder, chronic 
undifferentiated type.  The veteran's Vietnam War experience 
was a stressor.  The GAF score was 45.  The examining 
psychiatrist commented that he was unable to handle funds 
adequately, and not capable of normal interpersonal 
relationships.

In September 2001 the SSA determined that the veteran's 
disability continued.  The primary diagnosis was 
schizophrenic disorder and no secondary diagnosis was 
established.

The veteran was afforded a VA examination in May 2003.  The 
veteran was clean, adequately dressed and groomed.  He was 
alert and oriented times three.  His mood was depressed and 
affect was constricted.  He had good attention, fair 
concentration, and fair memory.  His speech was clear, 
coherent and non spontaneous.  He was not hallucinating.  He 
was not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  The diagnosis was 
schizophrenia, residual type, with depressive features; and 
alcohol dependence, in remission.  The GAF score was 50.  The 
examiner noted that the veteran had serious impairment in his 
social, labor and family capacities.  The veteran was 
considered unable to adapt to the stressful circumstances in 
a work or work like setting; and was considered unable to 
obtain and maintain an employment.  It was noted that his 
current symptomatology corresponded to a diagnosis of 
schizophrenia and not to his alcoholism, which was in 
remission.

Criteria and Analysis

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper vs. Brown, 10 
Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan 
vs. Gober, 10 Vet. App. 511, 521 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings, which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The veteran contends that he has been 100 percent disabled as 
result of his service connected psychiatric condition since 
he filed his claim in 1998.  On the VA examinations conducted 
in 1999 and 2000 his memory and concentration were considered 
impaired.  He avoided people.  He had had difficulty in 
getting along with his family.  He exhibited anxiety and he 
had recurrent bouts of depression.  However, in recounting 
his symptoms, the veteran did not indicate problems involving 
routine behavior, self-care, or conversation.  There were no 
manifestations of disorientation.  The examiners indicated 
that the veteran was oriented to time, place, person, and 
situation.  Moreover, it appears that the VA examiners 
attributed a major part of his psychiatric impairment to his 
alcohol dependence.  The VA examiner in 1999 and 2000 found 
that the GAF as it pertained to his schizophrenia was 60.  
Such a score is indicative of mild to moderate symptoms.  
With consideration that a GAF of 60 to 70 is indicative of 
mild with some moderate symptoms and no competent medical 
evidence indicating that he was experiencing any greater 
degree of severity of impairment due to his service connected 
psychiatric disability during the period from October 1998 to 
August 2001, the Board finds that the symptoms associated 
with his service connected psychiatric disorder reflect that 
his disability was appropriately evaluated as 30 percent 
disabling.  Although GAF scores are not controlling, they 
must be accounted for as they represent the assessment of 
trained medical observers.  The reports of VA examinations, 
during this period, do not reflect that the veteran was 100 
percent disabled due to his schizophrenia.  

However, the private evaluation conducted in August 2001 
attributes his then psychiatric symptomatology to his service 
connected schizophrenia.  The GAF score was assessed as 45.  
Scores such as this show serious social and occupational 
impairment, "unable to keep a job."  In effect, he was 
considered unemployable due to his psychiatric symptoms.  The 
Board finds that, at the least, the overall picture more 
nearly approximates the criteria ("total occupational and 
social impairment") for a 100 percent rating at that time.  
Therefore, the veteran then met, for the first time, the 
percentage requirements for a 100 percent rating.  
Accordingly the preponderance of the evidence shows that the 
effective date of a 100 percent evaluation is August 31, 
2001, the date of this private evaluation and no earlier.  


ORDER

The assignment of a 100 percent evaluation for schizophrenia 
from August 31, 2001, is granted, subject to controlling 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


